In re H., T.;—Other; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Juvenile Court Orleans Parish, No. 2013-116-01-DQ-E; to the Court of Appeal, Fourth Circuit, No. 2013-C-0883.
|,Writ granted. The trial court’s ruling is reversed, and the defendant’s motion to suppress is granted. Under the circumstances, the detention of the defendant amounted to a de facto arrest for which the police needed probable cause, not simply reasonable suspicion for an investigatory stop. State v. Broussard, 00-3230, pp. 3-4 (La.5/24/02), 816 So.2d 1284, 1287 (“[Bjrevity alone does not always distinguish investigatory stops from arrests, as the former may be accompanied by arrest-like features, e.g. use of drawn weapons and handcuffs, which may, but do not invariably, render the seizure a de facto arrest.”) (citations omitted). The police lacked probable cause to arrest defendant and the trial court therefore erred in denying the motion to suppress evidence seized as a result of the illegal arrest.
KNOLL and GUIDRY, JJ., would deny.